Title: Cotton Tufts to Abigail Adams, 19 April 1785
From: Tufts, Cotton
To: Adams, Abigail


     
      Dear Cousin
      Weymouth April 19. 1785
     
     It is now a violent Snow Storm (PM) and I hope it will be the last for this Spring, for the Snow has been on the Earth through the Winter and from January to the first Instant the Sledding has continued; on the 26th. of March I rode to Abington, from Mr. Williams’s Meeting House, in one of the Roads for near two Miles the Snow was level with the Walls and the Crust so hard as to bear my Horse, the Snow supposed to be 2 ½ Feet upon a Level at that Time. On the 10th. of this Month Your Sister Shaw writes, Ice continues in our River over which People pass and repass &c. The Weather however has not been so cold through the Winter as in some former Seasons.
     Last Week Mr. Smith handed me a Letter from a Mrs. Fitch of Jamaica directed to You and informed me what he supposed it related to. I took the Liberty to open it, write a few Lines in it sealed it and as Col. Norton was just then going to Europe committed it to him. I found Mrs. Fitch as an Expression of Gratitude for the Kindness and Civilities shewn by Mr. Adams to Mr. Fitch and herself when in Europe had sent you some Sweet Meats and Cuhen. I advised Mr. Smith to distribute them among Your Friends, but afterwards finding that they consisted of several Parcels, packed up in great order and no Danger of spoiling, Your Sister Cranch thought it best to let them laiy untill We had Your Directions and She will accordingly write to You therefor.
     I have wrote both to Mr. Adams and to You 3 or 4 Letters since You left America. Cap. Young arrived last Wednesday and brot sundry Letters for Haverhill and Braintree also One for me from Mr. Adams of Dec. 15. 1784 in which he makes no Mention of his or Your having received any from me. Should some Things be repeatedly mentioned Youll excuse it, as I am in doubt whether my Letters reach my Friends and for want of some sure Conveyance I think it prudent to withhold many Things which I wish to communicate.
     
     
      21st.
     
     I just received Yours of January 3d. which affords me much entertainment and Pleasure. Your Scituation methinks is Curious, to be obliged to appear in high Life in Europe (and indeed almost any where else) and submit to all its Follies is I suspect laying Nature upon the Wreck but as You justly observe when Necessity calls it is best to obey with Patience.
     I received a Letter from your Brother Shaw the other Day. Your two Sons are in Health. They have besides their Studies attended a Singing and Dancing School through the Winter. I took Occasion upon Mr. Shaws consulting me with respect to their attending the dancing School, to express some sentiments relative to Master Charles’s Attention being engaged to his Studies, the Expectation of his entring at our University next Commencement and my Wish that He might be so fitted as to enter with Honor to his Instructor and to himself. I received an agreable Answer Viz. “If Master Charles has his Health and pursues his Studies as Well as he has done I doubt not but he will enter College with Reputation to himself and his Instructor.” I am pleased with the Intention of Mr. Adams’s sending Master John to our University, I am of Opinion, the sooner he sends him the greater will be the Advantage. If there is any particular Branch of Learning that he may be unacquainted with and necessary for his Admission to an advanced Station, he may be placed under some of the Professors or some eminent Instructor for a short Time previous thereto if thought best. I cannot but urge the Expediency of his residing a Year and an half or two Years at the University, he may be of great Service to his Brother Charles and he will have the Company of his Cousin Cranch, a sober amiable and studious Youth.—It is reported here that Miss Nabby is to return with Your Son. Would it not be best for her to defer it untill You return which I presume will not exceed another Year for I am pretty Certain You will by that Time be well tired of Europe. And by that Time I hope Mr. Adams will have compleated the necessary Treaties in Europe and that We shall once more have the Pleasure of seeing You all at Braintree.
     I last Week went to Medford, leased the Farm at £40 Per Annum to Benj. Teal a Nephew of the Old Tenant. The Farm Buildings and Fences are all in bad Order. Repairs must soon be made. The House at Boston I have contracted with a Carpenter to take down the Roof (which is rotten) and raise it one Story higher. Belcher is going out of the House at Braintree. Turner the Stocking Weaver is coming in. I know not what to do with this House, the South End of it is going to Wreck and Ruin. Real Estates in the Country are Sunk greatly in Value, they afford but little Profit. This is a Subject if Time permits I shall enlarge upon in some future Letter.
     Pheobe and Abdy is still in your House, she takes good Care of it. Notwithstanding her Attention, somethings will suffer. I call’d in this Week and took a general View. Some of the Woollen Articles, and especially some of Mr. Adams Cloaths, that will not answer for the Children, had they not better be disposed of? However Your Sister will write You more fully upon this. I have now and then a little Trouble to keep down the Spirit of the African and reduce it to a proper bearing, but upon the whole I generally succeed.
     The Farm under the Care of Mr. Pratt is conducted as heretofore. I have made an Addition to it of 20 Acres bott of James Thayer and between 2 & 3 Acres of Salt Marsh bott of Davd. Bass of which I suppose You have received Information by this Time as I drew a Bill on the 5th. January on Mr. Adams for £50, in favour of Mr. Elworthy on Account of the Purchases. On Settling with Mr. Pratt he claimed a Remission of such Part of the Town Taxes as exceeded the ordinary Taxes of the Town, this he said You agreed to, and as I had hitherto found him honest, I allowed it, But wish You to write in Your next what lies in Your Mind with respect to it.
     I have not had an Opportunity to negociate any thing relative to Allens Farm, but shall attend to it as Opportunity presents.
     
     
      29.
     
     You kindly enquire after the State of our Parish. I wish I could give You a pleasing Account, but we are still unsettled. We have made several unsuccesful Attempts. Two have been called and have re­fused, Viz. Mr. Shuttleworth, and a Mr. Packard. Their Refusal perhaps, may prove in the Issue advantageous. But Time must settle the Minds of contending Parties and I hope Time and Patience will bring us a good Man.
     
     
      May 1. Sunday Evening 12°
     
     I need not tell You my Letters are wrote in haste, they sufficiently shew it, besides my Eye sight is so weak that I suffer much by writing. I can only add that Mrs. Tufts presents her Love to You Mr. Adams and the Children, a Turn of the Cholic kept her Low through the fore part of the Winter but she is now in her former State, begins to think of getting into her Chaise and take an Airing. Lyde I am informed will sail to Morrow and hope to forward this seasonably in the Morning, and trust it will reach You in London. With Love and Affection to Mr. Adams, Yourself and Children I am Yr Affectionate Kinsman
     
      C. Tufts
     
    